              Case:18-18627-JGR
Label Matrix for  local noticing Doc#:35-2     Filed:12/20/18
                                       US Bankruptcy  Court          Entered:12/20/18Apria
                                                                                      17:53:12
                                                                                           HealthcarePage1    of 2
                                                                                                      Group, Inc.
1082-1                                 US Custom House                               Attn Bankruptcy
Case 18-18627-JGR                      721 19th St.                                  26220 Enterprise Court
District of Colorado                   Denver, CO 80202-2508                         Lake Forest, CA 92630-8405
Denver
Thu Dec 20 16:59:51 MST 2018
Bank of the West                       Capital One NA                                Capitalone
25657 Conifer Road                     Attn Bankruptcy                               15000 Capital One Dr
Conifer, CO 80433-9029                 P.O. Box 30281                                Richmond, VA 23238-1119
                                       Salt Lake City, UT 84130-0281


Colorado Attorney General                   Colorado Department of Revenue              Colorado Department of Revenue
Ralph L. Carr Judicial Building             2447 North Union Blvd.                      Tax Compliance Audit Division
1300 Broadway, 10th Floor                   Colorado Springs, CO 80909-1107             1375 Sherman Street, Room 504
Denver, CO 80203-2104                                                                   Denver, CO 80261-0001


Deer Creek Valley HOA                       Deer Creek Valley HOA                       Discover Bank
81 Saddle Horn Lane                         P.O. Box 722                                c/o Sawaya and Rose PC
Bailey, CO 80421-1028                       Bailey, CO 80421-0722                       P.O. Box 1020
                                                                                        Denver, CO 80201-1020


(p)INTERNAL REVENUE SERVICE                 Internal Revenue Service                    McCarthy & Holthus LLP
CENTRALIZED INSOLVENCY OPERATIONS           P.O. Box 7346                               1770 4th Avenue
PO BOX 7346                                 Philadelphia, PA 19101-7346                 San Diego, CA 92101-2607
PHILADELPHIA PA 19101-7346


McCarthy & Holthus, LLP                     Midland Funding                             Occupant/Tenant/Lessee
7700 East Arapahoe Road, Ste. 230           2365 Northside Drive                        132 Wagon Tongue Road
Centennial, CO 80112-1439                   San Diego, CA 92108-2709                    Bailey, CO 80421-1057



Park County Public Trustee                  (p)PORTFOLIO RECOVERY ASSOCIATES LLC        Roberson Law, LLC
P.O. Box 638                                PO BOX 41067                                Attn Jane Roberson, Esq.
Fairplay, CO 80440-0638                     NORFOLK VA 23541-1067                       720 S Colorado Blvd Ste 630
                                                                                        Denver, CO 80246-1943


Snell and Wilmer                            State Collection Service                    Steven Hill, Esq.
1200 17th Street, Ste. 1900                 2509 South Stoughton Road                   Riggs, Abney,Turpen, Orbison & Lewis PC
Denver, CO 80202-5854                       Madison, WI 53716-3314                      50 South Steele Street, Ste. 600
                                                                                        Denver, CO 80209-2811


Steven L. Hill, Esq.                        Syncb/jcp                                   Syncb/ultimate Electrn
Riggs, Abney,Turpen, Orbison & Lewis PC     Po Box 965007                               C/o Po Box 965036
50 South Steele Street, Ste. 600            Orlando, FL 32896-5007                      Orlando, FL 32896-0001
Denver, CO 80209-2811


Synchrony Bank                              US Attorney - Department of Justice         US Attorney - District of Colorado
c/o PRA Receivables Management, LLC         Tax Division - Western Region               1225 17th Street, Ste. 200
PO Box 41021                                Ben Franklin Station                        Denver, CO 80202-5534
Norfolk, VA 23541-1021                      Washington, DC 20044
US Trustee Case:18-18627-JGR Doc#:35-2
                                   Verizon Filed:12/20/18 Entered:12/20/18Wells
                                                                           17:53:12
                                                                                Fargo HomePage2
                                                                                           Mortgage of 2
Byron G. Rogers Federal Building   by American InfoSource as agent        P.O. Box 14507
1961 Stout St.                     PO Box 248838                          Des Moines, IA 50306-3507
Ste. 12-200                        Oklahoma City, OK 73124-8838
Denver, CO 80294-6004

Dennis K. Obduskey                                   Douglas B. Kiel                                      Stephen H. Swift
604 Alpine Avenue                                    Chapter 13 Trustee                                   733 E. Costilla St.
Pueblo, CO 81005-1703                                4725 S. Monaco St.                                   Ste. A & B
                                                     Ste. 120                                             Colorado Springs, CO 80903-3783
                                                     Denver, CO 80237-3468



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


IRS District Director                                (d)Internal Revenue Service                          (d)Internal Revenue Service
Attn Special Procedures                              Attn Technical Services Advisory Group               P.O. Box 21126
600 17th Street, 12th Floor North                    1999 Broadway MS 5021 DEN                            Philadelphia, PA 19114-0326
Denver, CO 80202                                     Denver, CO 80202-2490


Portfolio Recovery Associates
120 Corporate Blvd., Ste. 1
Norfolk, VA 23502




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Wells Fargo Bank, N.A.                            End of Label Matrix
                                                     Mailable recipients     35
                                                     Bypassed recipients      1
                                                     Total                   36
